

117 HRES 449 IH: Honoring women in the United States for their service in World War II and recognizing the role of Representative Edith Nourse Rogers in establishing the Women’s Army Auxiliary Corps and the Women’s Army Corps.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 449IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. Clark of Massachusetts (for herself, Mrs. Rodgers of Washington, Ms. Houlahan, Mrs. Wagner, Ms. Sherrill, Mr. Bacon, Mrs. Luria, Ms. Cheney, Mr. Carbajal, Mr. Fitzpatrick, Ms. Speier, and Mrs. Miller-Meeks) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONHonoring women in the United States for their service in World War II and recognizing the role of Representative Edith Nourse Rogers in establishing the Women’s Army Auxiliary Corps and the Women’s Army Corps.Whereas during World War II (referred to in this preamble as the War), despite social stigmas against women serving in uniform, women in the United States served in the Armed Forces in vast numbers;Whereas Congresswoman Edith Nourse Rogers of Massachusetts introduced legislation to create the Women’s Army Auxiliary Corps (referred to in this preamble as the WAAC) in May 1941, which was signed into law by President Franklin D. Roosevelt on May 15, 1942;Whereas the first director of the WAAC, Oveta Culp Hobby, was sworn in on May 16, 1942, and shortly thereafter began the process of recruiting women to join the WAAC, which garnered over 35,000 applications for an anticipated 1,000 available positions;Whereas the first recruits for the newly created WAAC arrived at the first training center on July 20, 1942, with 125 enlisted women and 440 officer candidates, 40 of whom were Black;Whereas, during the War, women serving in the Army in the WAAC and the Women’s Army Corps (referred to in this preamble as the WAC) performed duties traditionally performed by men;Whereas, in unspoken recognition of the value of their services, the Army removed the auxiliary status of the WAAC units in 1943, which gave women all of the rank, privileges, and benefits of male soldiers;Whereas almost 1/2 of the members of the WAC during the War served in the Army Air Forces as officers and enlisted personnel, with duties including radio operator, photographer, and flight clerk;Whereas 7,315 of those members of the Army Air Forces WAC were serving overseas in all theaters of the War in January 1945;Whereas, at the end of the War, 657 women were honored for their service in the WAAC and the WAC, receiving medals and citations, including the Distinguished Service Medal, the Legion of Merit, the Air Medal, the Soldiers’ Medal for heroic action, the Purple Heart, and the Bronze Star;Whereas, in 1946, the Army requested that Congress establish the WAC as a permanent part of the Army, perhaps the single greatest indication of the value of women in the Army to the effort of the United States in the War;Whereas, during the War, women served with the Army Air Forces in the Women’s Auxiliary Ferrying Squadron, the Women’s Flying Training Detachment, and the Women Air Force Service Pilots (referred to in this preamble as WASPs);Whereas women serving with the Army Air Forces—(1)ferried planes from factories to airfields; (2)performed test flights of repaired aircraft towed targets used in live gunnery practice; and (3)performed a variety of other duties traditionally performed by men;Whereas women pilots flew more than 70 types of military aircraft, from open-cockpit primary trainers to P–51 Mustangs, B–26 Marauders, and B–29 Superfortresses;Whereas, from September 10, 1942, to December 20, 1944, 1,074 WASPs flew an aggregate 60,000,000 miles in wartime service;Whereas, although WASPs were promised military classification, they were classified as civilians, and the 38 WASPs who died in the line of duty were regrettably buried without military honors;Whereas WASPs did not receive official status as military veterans until March 1979, when WASP units were formally recognized as components of the Air Force;Whereas, during the War, women in the Navy served in the Women Accepted for Volunteer Emergency Service (referred to in this preamble as WAVES);Whereas, approximately 90,000 WAVES served the Navy in a variety of capacities and in such numbers that, according to a Navy estimate, enough sailors were freed for combat duty to crew the ships of 4 major task forces, each including a battleship, 2 large aircraft carriers, 2 heavy cruisers, 4 light cruisers, and 15 destroyers;Whereas WAVES who served in naval aviation taught instrument flying, aircraft recognition, celestial navigation, aircraft gunnery, radio, radar, air combat information, and air fighter administration, but were not allowed to be pilots;Whereas, at the end of the War, Secretary of the Navy James Forrestal stated that members of the WAVES have exceeded performance of men in certain types of work, and the Navy Department considers it to be very desirable that these important services rendered by women during the war should likewise be available in postwar years ahead;Whereas, during the War, women served in the Marine Corps Women’s Reserve;Whereas more than 23,000 women served at shore establishments of the Marine Corps, and by the end of the War, 85 percent of the enlisted personnel assigned to Headquarters Marine Corps were women;Whereas, during the War, women were assigned to over 200 different specialties in the Marine Corps and, by performing those duties, freed other Marines for active duty to fight;Whereas, during the War, women served in the Coast Guard Women’s Reserve (referred to in this preamble as SPARs);Whereas more than 10,000 women volunteered for service with the Coast Guard during the period from 1942 through 1946, and when the Coast Guard was at the peak of its strength during the War, 1 out of every 16 members of the Coast Guard was a SPAR;Whereas the SPARs who attended the Coast Guard Academy were the first women in the United States to attend a military academy;Whereas, by the end of the War, more than 400,000 women had served the United States in military capacities;Whereas those women who served, despite their merit and the recognized value and importance of their contributions to the effort of the United States during the War—(1)were not given status equal to their male counterparts; and (2)struggled for years to receive the appreciation of Congress and the people of the United States;Whereas those women helped to catalyze the social, demographic, and economic evolutions that occurred after the War and that continue to this day; andWhereas those pioneering women are owed a great debt of gratitude for their service to the United States: Now, therefore, be itThat the House of Representatives—(1)honors the women who served the United States in military capacities during World War II; (2)commends those women who, through a sense of duty and willingness to defy stereotypes and social pressures, performed military assignments to aid the war effort, allowing for more combat capacity; (3)recognizes that those women, by serving with diligence and merit, not only opened up opportunities for women that had previously been reserved for men, but also contributed vitally to the victory of the United States and the Allies in World War II; and (4)honors the contributions of Congresswoman Edith Nourse Rogers and her fellow Members of Congress who supported the establishment of the Women’s Army Auxiliary Corps and the Women’s Army Corps. 